EXHIBIT 10.1


NATIONAL PENN BANCSHARES, INC.


DIRECTORS' FEE PLAN


 (Amended and Restated Effective January 1, 2005)


Amendment No. 1


The Board of Directors of National Penn Bancshares, Inc. (the "Company") adopted
the National Penn Bancshares, Inc. Directors' Fee Plan (as amended and restated
effective January 1, 2005) (the "Plan") on  November 23, 2005. The shareholders
of the Company approved the Plan at the Annual Meeting held on April 25, 2006.


The Board of Directors hereby amends the Plan by this Amendment No. 1 to reflect
changes in regulations made final under section 409A of the Internal Revenue
Code of 1986, as amended.  This Amendment No. 1 is effective as of January 1,
2005.


1.           The final paragraph of each of Section VI-A and VIII-A is amended
to read as follows:


"Once made, an election as to the event which shall occasion a distribution and
an election as to the method or timing of the distribution shall be irrevocable,
unless (i) the Compensation Committee consents in writing to an election change,
(ii) the election does not take effect until at least twelve months after the
date on which the election is made, (iii) the payment with respect to which the
election is made is deferred for a period of not less than five years from the
date such payment would otherwise have been paid and (iv) the election is made
not less than twelve months before the date the payment is scheduled to be
paid."


2.           Section IX-B is amended to substitute the words" domestic relations
order (as defined in section 414(p)(1)(B) of the Code)" for the words "State
domestic relations law" at the end thereof.


3.           The third sentence of Section XII-A is amended to delete the comma
"(,)" at the end of
sub clause (i) thereof and insert "without regard to sections 152(b)(1), (b)(2)
and (d)(1)(B)), "
at the end thereof.


4.           Sections XII-B, XV-B and XV-C are deleted.


5.           Section XV-D is amended to read as follows:


"If any amount becomes payable on account of a payee's separation from service
and the Committee determines that such payee is a "specified employee", payment
of any amount due during the first six calendar months following the payee’s
separation from service shall be deferred until the first day of the calendar
month that is at least six full months after the payee's separation from
service.  The term "specified employee" means a payee who, as of the date of
separation from service, is a "key employee" of the Company or a subsidiary of
the Company.  A payee is a "key employee" if the payee meets the requirements of
section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding section 416(i)(5)) at any time
during the twelve-month period ending on a December 31st.  If a payee is a "key
employee" on that date, the payee is treated as such and therefore is a
"specified employee" for the entire twelve-month period beginning on the April
1st following the December 31st as of which key employee status is determined."
 
 
 
 

--------------------------------------------------------------------------------

 
 


6.            Section XVI-B, subparagraphs 1-3, are amended to read as follows:


"(1)   A change in ownership of the Company, which is deemed to occur when an
acquisition by any one person, or more than one person acting as a group (as
defined in 26 CFR 1.409A-3(i)(5)(v)(B)) acquires ownership of stock of the
Company that taken together with stock held by such person or group constitutes
more than 50% of the total voting power or total fair market value of the
Company's stock then outstanding.


(2)   A change in the effective control of the Company, which is deemed to occur
when (i) any one person, or more than one person acting as a group (as
determined under 26 CFR 1.409A-3(i)(5)(v)(B)) acquires (or has acquired during
the twelve-month period ending on the most recent acquisition by such person or
group)) ownership of the stock of the Company possessing 30%  or more of the
total voting power of such stock or (ii) a majority of the Company's Board of
Directors is replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the Board of Directors
prior to the date of election.


(3)   A change in the ownership of a substantial portion of the Company's
assets, which is deemed to occur on the date that any one person or more than
one person acting as a group (as determined under 26 CFR 1.409A-3(i)(5)(v)(B)
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such person or group) assets from the Company
that have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions."




This Amendment No. 1 to the Plan was approved by the Board of Directors on June
27, 2007.




Executed this 27th day of June, 2007




Attest:
NATIONAL PENN BANCSHARES, INC.
       
By:  /s/ Gary L. Rhoads
By:  /s/  Sandra L. Spayd
Gary L. Rhoads
Sandra L. Spayd
GEVP & Chief Financial Officer
Corporate Secretary


 
 

--------------------------------------------------------------------------------